          Case 2:21-cv-01539-DWL Document 5 Filed 09/15/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Catamount Properties 2018 LLC,                   No. CV-21-01539-PHX-DWL
10                 Plaintiff,                         ORDER
11   v.
12   Pamela Lynn Cummings, et al.,
13                 Defendants.
14
15           Pursuant to 28 U.S.C. § 1446(a), to remove an action from state court, a defendant
16   must file a notice of removal “containing a short and plain statement of the grounds for

17   removal.” The Notice of Removal filed by pro se Defendant does not indicate the
18   grounds for removal.

19           Furthermore, the Court has an independent obligation to determine whether it has

20   subject-matter jurisdiction. Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999).
21   Pursuant to Rule 12(h)(3) of the Federal Rules of Civil Procedure, “[i]f the court
22   determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

23   action.”

24           There is a “strong presumption” against removal jurisdiction. Gaus v. Miles, Inc.,

25   980 F.2d 564, 566 (9th Cir. 1992). “If at any time before final judgment it appears that

26   the district court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C.
27   § 1447(c); see Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir.
28   2003) (“Where doubt regarding the right to removal exists, a case should be remanded to
       Case 2:21-cv-01539-DWL Document 5 Filed 09/15/21 Page 2 of 4



 1   state court.”).   The party seeking to invoke diversity jurisdiction has the burden of
 2   proof, Lew v. Moss, 797 F.2d 747, 749-50 (9th Cir. 1986), by a preponderance of the
 3   evidence. McNatt v. Allied-Signal, Inc., 972 F.2d 1340 (9th Cir. 1992); see 13B Federal
 4   Practice § 3611 at 521 & n. 34.
 5          “Only state-court actions that originally could have been filed in federal court may
 6   be removed to federal court by the defendant.” Caterpillar Inc. v. Williams, 482 U.S.
 7   386, 392 (1987).      “Absent diversity of citizenship, federal-question jurisdiction is
 8   required.” Id. “The presence or absence of federal-question jurisdiction is governed by
 9   the ‘well-pleaded complaint rule,’ which provides that federal jurisdiction exists only
10   when a federal question is presented on the face of the plaintiff’s properly pleaded
11   complaint.” Id. “The rule makes the plaintiff the master of the claim; he or she may
12   avoid federal jurisdiction by exclusive reliance on state law.” Id.
13          “A right or immunity created by the Constitution or laws of the United States must
14   be an element, and an essential one, of the plaintiff’s cause of action.” Takeda v. Nw.
15   Nat. Life Ins. Co., 765 F.2d 815, 822 (9th Cir. 1985). The defenses that a defendant
16   might raise are irrelevant.    Taylor v. Anderson, 234 U.S. 74, 75-76 (1914).           And
17   “[r]emovability cannot be created by defendant pleading a counter-claim presenting a
18   federal question under 28 U.S.C. § 1331.” Rath Packing Co. v. Becker, 530 F.2d 1295,
19   1303 (9th Cir. 1975), aff’d sub nom. Jones v. Rath Packing Co., 430 U.S. 519 (1977).
20          Here, no federal question is presented on the face of Plaintiff’s complaint, which is
21   based on Arizona law. (Doc. 1-1 at 1.) Plaintiff asserts that “[t]here have been, and
22   continue to be, violations against the civil and constitutional protections of this/these
23   undersigned Defendant(s) in this cause, and which have not been duly protected – nor
24   shall any state deprive any person of life, liberty, or property, without due process of law;
25   nor deny to any person within its jurisdiction the equal protection of the laws.” (Doc. 1 at
26   1.) To the extent that Plaintiff attempts to present a federal question via a defense or
27   counterclaim, this does not imbue this Court with subject-matter jurisdiction.
28          The notice of removal does not mention diversity jurisdiction. The federal district


                                                 -2-
       Case 2:21-cv-01539-DWL Document 5 Filed 09/15/21 Page 3 of 4



 1   court has “original jurisdiction of all civil actions where the matter in controversy
 2   exceeds the sum or value of $75,000, exclusive of interest and costs” and the parties are
 3   diverse. 28 U.S.C. § 1332(a). The amount in controversy is the “amount at stake in the
 4   underlying litigation,” which comprises “any result of the litigation, excluding interests
 5   and costs, that entails a payment by the defendant,” including “inter alia, damages
 6   (compensatory, punitive, or otherwise) and the cost of complying with an injunction, as
 7   well as attorneys’ fees awarded under fee shifting statutes. Gonzales, 840 F.3d at 648-49
 8   (internal quotation marks and citations omitted).
 9          “In determining the amount in controversy, courts first look to the complaint.”
10   Ibarra v. Manheim Investments, Inc., 775 F.3d 1193, 1197 (9th Cir. 2015). “Generally,
11   ‘the sum claimed by the plaintiff controls if the claim is apparently made in good faith.’”
12   Id. (quoting St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938)). If
13   “damages are unstated in a complaint, or[] in the defendant’s view are understated, the
14   defendant seeking removal bears the burden to show by a preponderance of the evidence
15   that the aggregate amount in controversy exceeds [the statutory minimum amount] when
16   federal jurisdiction is challenged.” Id. “The parties may submit evidence outside the
17   complaint, including affidavits or declarations, or other ‘summary-judgment-type
18   evidence relevant to the amount in controversy at the time of removal.’”                 Id.
19   (quoting Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997)).
20   “Under this system, a defendant cannot establish removal jurisdiction by mere
21   speculation and conjecture, with unreasonable assumptions.” Id.
22           The amount in controversy established by the complaint is $1,138. (Doc. 1-1 at
23   3.) Defendant has not asserted (let alone shown by a preponderance of the evidence) that
24   the amount in controversy exceeds this sum (let alone exceeds the $75,000 threshold for
25   diversity jurisdiction.
26          The Court lacks subject-matter jurisdiction, and therefore this case must be
27   remanded. 28 U.S.C. § 1447 (“If at any time before final judgment it appears that the
28   district court lacks subject matter jurisdiction, the case shall be remanded.”); Kelton Arms


                                                -3-
       Case 2:21-cv-01539-DWL Document 5 Filed 09/15/21 Page 4 of 4



 1   Condo. Owners Ass’n, Inc. v. Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003)
 2   (“Subject matter jurisdiction may not be waived, and, indeed, we have held that the
 3   district court must remand if it lacks jurisdiction.”); Amaya v. Van Beek, 513 F. App’x
 4   652, 653 (9th Cir. 2013) (“Remand of [the] action to state court was required because
 5   [the] original complaint provided no basis for federal subject matter jurisdiction, making
 6   removal improper.”).
 7          Accordingly,
 8          IT IS ORDERED that this case is remanded to Maricopa County Superior Court.
 9          IT IS FURTHER ORDERED that Plaintiff’s motion to consolidate cases (Doc.
10   4) is denied as moot.
11          Dated this 13th day of September, 2021.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -4-
